Citation Nr: 1342610	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, tinea pedia, diabetic retinopathy, and proteinuria currently evaluated as 20 percent disabling.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to the Veteran's service connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to the Veteran's service connected diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to the Veteran's service connected diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to the Veteran's service connected diabetes mellitus.

6. Entitlement to service connection for chronic fatigue with mood changes, to include as secondary to the Veteran's service connected diabetes.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

The Board notes that, in a May 2013 letter, the Veteran indicated that he wished to file a claim of entitlement to TDIU; as such, this claim is referred to the RO for appropriate action.

The issues of service connection for peripheral neuropathy of all extremities, as well as service connection for a psychiatric disorder secondary to diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is manifested by insulin dependence and a restricted diet, but without required restriction of his activities.

2. The evidence shows that the Veteran has erectile dysfunction, tinea pedia, diabetic retinopathy and proteinuria secondary to his service connected diabetes, but the preponderance of the competent evidence of record is against a finding that any separate compensable evaluation is warranted.
CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 percent for service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

While the Veteran's physical file was reviewed in adjudication, please note that technical difficulties prevented complete review of the Veteran's virtual file.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in October 2007 and June 2012 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2013).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided with multiple examinations,  in November 2007, April 2012, and July 2012.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


The Law

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Diabetes mellitus is rated under Diagnostic Code 7913 of the Rating Schedule.  See 38 C.F.R. § 4.119.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating 

Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein. 

As noted above, in order to warrant an increased rating for diabetes, the Veteran's diabetes would have to be found to require insulin, restricted diet, and regulation of activities.  While the evidence of record does show that the Veteran's diabetes requires insulin and restricted diet, there is simply no indication in the record that the Veteran's diabetes has required regulation of activities.  None of the Veteran's treatment records show that the Veteran must regulate his activities.  VA examinations dated November 2007, August 2009, and April 2012 further show no requirement of regulation of activities.  Without such a finding, the Board finds that the criteria for a higher evaluation have not been met, and the Veteran is therefore properly rated as 20 percent disabled for his service connected diabetes.

In addition, however, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 , Diagnostic Code 7913, Note (1).  The Board will therefore review the evidence to determine whether any additional separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable. 

In this case, erectile dysfunction is one of the noncompensable complications of diabetes.  Erectile dysfunction is covered under Diagnostic Code 7522, which governs penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 provides that a 20 percent rating is assigned based on evidence of penis deformity with loss of erectile power.  Id. Thus, a compensable rating for erectile dysfunction requires both deformity of the penis and loss of erectile power, and having only one or the other of these two criteria is insufficient.  There is simply no evidence of record of penile deformity in any of the Veteran's outpatient treatment records, or VA examination reports.  As such, the Board finds that an increased rating for this disability is not warranted, and it should continue to be rated as noncompensable and combined with the Veteran's general rating for diabetes.

Another noncompensable complication of the Veteran's diabetes is tinea pedia, which can be rated under 38 C.F.R. § 4.118 Diagnostic Code (DC) 7806-7813.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  Under DC 7813, dermatophytosis (tinea pedis) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 , DC 7813 (2013).

DC 7806 provides that where a skin disorder affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period, a noncompensable rating is assigned.  38 C.F.R. § 4.118 , DC 7806. 

Where a skin disorder affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned.  Id.

Where a skin disorder affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Id.

Where a skin disorder affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned. This is the maximum schedular rating available under DC 7806. Id.

Thus, in order to warrant a compensable separate evaluation, the Veteran would have to be found to have tinea pedia over at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned.  The evidence does not show this to be the case.  A November 2007 report of VA examination found cracking of the skin of the feet and slight peeling of the skin between the fourth and fifth digits of the left foot.  The right foot appeared normal and no other skin lesions were noted.  An August 2009 VA skin examination was completely normal, with the skin of both feet smooth without scaling, inflammation, scarring, or disfigurement.  A VA examination from April 2012 shows no findings of tinea pedia.  Thus, the findings pertaining to this disability are minimal, with no current findings, and only minimal findings at any point during this appeal, which do not rise to the level of 5 percent of the entire body affected.  As such, the Board finds that an increased rating, for this disability is not warranted, and it should continue to be rated as noncompensable and combined with the Veteran's general rating for diabetes.

A further complication of the Veteran's diabetes is diabetic retinopathy.  In this regard, it is noted that the diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a , Diagnostic Codes 6000 through 6037) do not specifically set forth rating criteria pertinent to retinopathy.  The severity of retinopathy can be ascertained, however, as analogous to impairment of central visual acuity (Diagnostic Codes 6061 through 6066).  Under these rating criteria, a compensable disability rating can be assigned when corrected vision in one eye is no better than 20/50, and corrected vision in the other eye is no better than 20/40 (Diagnostic Code 6066).  When corrected vision in each eye is no better than 20/40, compensation is not appropriate (Diagnostic Code 6066).  A November 2007 VA eye examination noted that the Veteran's visual acuity corrected to 20/20 in both eyes, and the Veteran was diagnosed with glaucoma with no optic atrophy, myopia, and diabetes without retinopathy.  An August 2009 VA eye examination  showed corrected visual acuity in the right eye of 20/20 and in the left eye of 20/25.  The Veteran at that time was diagnosed with myopic presbyopia and glaucoma not related to diabetes, and was found to have no evidence of diabetic retinopathy.  An April 2012 VA examination report found that each eye corrected to 20/40.  The Veteran was found to have nonproliferative retinopathy caused by diabetes.  He was also noted to have open angle glaucoma with an unknown etiology, but not caused by or aggravated by diabetes.  Thus, the evidence appears to show that the Veteran's current eye problems are due to refractive error and glaucoma, not related to diabetes.  However, even considering if the entirety of the Veteran's eye symptomatology is due to diabetic retinopathy, his eyes both correct to 20/40, and therefore, a noncompensable evaluation would be warranted.  As such, the Board finds that an increased rating for this disability is not warranted, and it should continue to be rated as noncompensable and combined with the Veteran's general rating for diabetes.

Finally, proteinuria is listed as another noncompensable complication of diabetes.  Although proteinuira could be considered a laboratory finding, and not a disability, the Veteran's service-connected proteinuria could also be evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7502 (chronic nephritis).  See 38 C.F.R. § 4.115b , DC 7502 (2013).  DC 7502 provides that chronic nephritis will be rated as renal dysfunction.  However, the Board notes that, during the course of this appeal, the Veteran was granted service connection for chronic renal disease, secondary to diabetes, at an 80 percent evaluation.  Thus, the Board does not find a further rating for renal disease would be warranted, and the proteinuria should continue to be rated as noncompensable and combined with the Veteran's general rating for diabetes.

To the extent that the Veteran himself contends that he has various disabilities and that such disabilities are related to the service-connected diabetes mellitus, the Board observes that 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence that he currently has complications from his diabetes, including erectile dysfunction, tinea pedia, diabetic retinopathy, and proteinuria which are of sufficient severity to warrant separate compensable disability ratings.  Even taking his assertions into account, the evidence of record does not show these disabilities to be of such severity to warrant compensable evaluations. 

The Board therefore finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes under Diagnostic Code 7913, or for a compensable rating for erectile dysfunction, tinea pedia, diabetic retinopathy, or proteinuria.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's diabetes mellitus, type II.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1)  (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful. There is no evidence in the medical records of an exceptional or unusual clinical picture. The record demonstrates that the Veteran has not required hospitalization as a result of his diabetes mellitus.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.

ORDER

Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, tinea pedia, diabetic retinopathy and proteinuria currently evaluated as 20 percent disabling, is denied.


REMAND

As to the Board's claims of entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, the Board finds that further evaluation is warranted.  Specifically, in the Veteran's April 2012 examination report, the examiner indicated that the Veteran reported numbness in the tips of his great toes.  It was noted that and EMG/nerve conduction study in 2007 failed to show any diabetic polyneuropathies or entrapment neuropathies.  That examination report indicated that studies should be repeated, however, the Board does not see any evidence indicating that those studies were repeated.

Further, in a letter dated in May 2013, the Veteran indicated that he experienced problems with severe weakness in his lower extremities, and that his hands burned and tingled on use.  As the Veteran appears to indicate a more severe level of symptomatology he relates to peripheral neuropathy than during his last examination, and as his last examination did not include EMG/nerve conduction studies, the Board finds a further examination appropriate to determine whether the Veteran currently has peripheral neuropathy in any extremity due to his diabetes.

In addition, the Board finds that further development is warranted as to the issue of service connection for chronic fatigue with mood changes as secondary to the Veteran's diabetes.  Specifically, the evidence shows that the Veteran was diagnosed with mild depression, which a July 2013 mental health opinion note indicated was not related to the Veteran's diagnosis of diabetes.  The RO felt that an actual examination at that time was not necessary, however, the Board finds, particularly considering the Veteran's recent grant of service connection for renal disease secondary to diabetes, as well as the Veteran's recent reports of symptomatology in a May 2013 letter, that the Veteran should be entitled to a full VA examination in order to determine what specific psychiatric disorders, if any, the Veteran currently has, and whether they are related to any of the Veteran's service connected conditions.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any psychiatric disorder or peripheral neuropathy.  

2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for VA examinations for his claimed service connected psychiatric disability and claimed peripheral neuropathy.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All relevant testing should be conducted, including EMG/NCV testing to determine peripheral neuropathy if deemed necessary.  If additional EMG/NCV testing is not deemed necessary, the examiner should provide an explanation as to why such testing is not necessary in rendering an opinion.  The examiners should provide an opinion as to whether the Veteran has peripheral neuropathy, as if so, whether it is at least as likely related to service.  In addition, for any psychiatric disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to service.  The examiners should offer reasons and bases for any opinions offered.

3.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


